 

Exhibit 10.5

 

Annual Compensation of Non-Employee Directors

 

Name/Position  2013
Retainer   2012
Retainer   2011
Retainer  Martin S. Friedman, Non-Employee Director  $36,000   $36,000  
$36,000  Thomas M. Kody, Non-Employee Director  $36,000   $36,000   $36,000 
John W. Edgemond IV, Non-Employee Director  $36,000   $36,000   $36,000  J.
Randolph Babbitt, Non-Employee Director  $36,000   $12,000   $-  James L.
Jadlos, Chairman and Non-Employee Director  $48,000   $48,000   $44,000 

 

The Non-Employee Directors will be paid the 2013 retainer in quarterly
installments in the month following the end of each fiscal quarter.

 

 

